Citation Nr: 9927418	
Decision Date: 09/23/99    Archive Date: 10/05/99


DOCKET NO.  94-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for bronchial asthma with chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to a disability rating greater than 20 
percent for chronic lumbosacral strain.  

3.  Entitlement to a disability rating greater than 10 
percent for spurs in the feet with gouty arthritis to 
September 8, 1994, to include restoration of the 10 percent 
rating reduced to 0 percent effective May 8, 1992.

4.  Entitlement to a disability rating greater than 0 percent 
for spurs in the left foot with gouty arthritis from 
September 9, 1994.      

5.  Entitlement to a disability rating greater than 10 
percent from September 9, 1994 to September 28, 1995, for 
status post triple arthrodesis of the right foot with 
talonavicular arthritis of the right ankle.  

6.  Entitlement to a disability rating greater than 20 
percent from December 1, 1995, for status post triple 
arthrodesis of the right foot with talonavicular arthritis of 
the right ankle.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had verified active duty from September 1963 to 
June 1981, with a period of unverified service from November 
1959 to November 1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In June 1993, the veteran withdrew his appeals with respect 
to the disability evaluations for left ear hearing loss and a 
left ear radical mastoidectomy and otitis media.  

The case returns to the Board following a remand to the RO in 
March 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  Bronchial asthma with COPD prior to October 7, 1996, is 
shown by subjective reports of asthma attacks of widely 
variable frequency, and symptoms such as constant shortness 
of breath, wheezing, and cough.  Pulmonary functions test 
results show mild restrictive airway disease.  There is no 
evidence of cyanosis, clubbing, weight loss, or other severe 
health impairment.  

3.  Bronchial asthma with COPD after October 7, 1996, is 
shown by subjective complaints of dyspnea on exertion and 
productive cough, objective evidence of soft expiratory 
wheezes, and pulmonary function tests showing Forced 
Expiratory Volume in one second (FEV-1) of 2.15 (66 percent 
predicted) and a ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 72 percent (73 
percent predicted).  Medications include Atrovent, albuterol, 
and Vanceril inhalers.  There is no evidence of clubbing, 
cyanosis, or weight loss.   

4.  The chronic lumbosacral strain is manifested by 
subjective complaints of low back pain with occasional 
radiation, increased with prolonged standing or sitting; 
objective evidence of tenderness to palpation, moderate 
limitation of forward flexion with pain and some limitation 
of rotation; and X-ray evidence of marked discogenic 
degenerative disease at L5-S1.  The evidence is negative for 
significant loss of lateral flexion or backward extension, 
spinal deformity, or muscle spasm.  

5.  The May 1992 VA examination was not as full and complete 
as the August 1981 VA examination on which the RO based the 
award of 10 percent disability for spurs on the feet with 
gouty arthritis.  

6.  For the period from February 21, 1992, to September 8, 
1994, the veterans bilateral foot disability is manifested 
by subjective complaints of constant ankle pain with swelling 
in the ankles after standing or walking for 30 to 60 minutes, 
and X-ray evidence of bilateral talar breaking and spurring 
at the dorsal talonavicular articulation of the right foot.  
The May 1992 VA examination was essentially negative for 
objective findings on physical examination.  

7.  From September 9, 1994, the left foot disability is 
manifested by subjective complaints of constant ankle pain, 
objective evidence of tenderness or pain on motion and talar 
osteophyte formation, and radiographic evidence of 
talonavicular arthrosis and talocalcaneal coalition.  There 
is no limitation of ankle motion.     

8.  From September 9, 1994, to September 28, 1995, the 
veterans right foot disability is manifested by slight 
limitation of ankle motion, objective evidence of pain and 
swelling at the talonavicular joint and pain on motion, and 
X-ray evidence of subtalar, talonavicular, and talocalcaneal 
arthritis. 

9.  From December 1, 1995, to February 6, 1997, the post-
surgical right foot disability was somewhat symptomatic, with 
some swelling but good ankle motion and no tenderness.  The 
veteran walked with a cane favoring the right leg.    

10.  As of February 7, 1997, the date of the VA examination, 
subjective complaints included constant pain and swelling and 
redness with use.  Objectively, testing of ankle motion 
revealed dorsiflexion to 10 degrees and plantar flexion to 20 
degrees with complaints of pain on motion.  He walked with a 
cane and limped badly, favoring the right leg.  He could 
barely heel walk and was unable to rise up on the toes and 
bear weight.  There was no objective confirmation of swelling 
or redness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for bronchial asthma with COPD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.96, 4.97, Diagnostic Code 6602 (1998); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (1996); 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. pt. 4).   

2.  The criteria for a disability rating greater than 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).   

3.  The criteria for restoration of a 10 percent disability 
rating for spurs in the feet with gouty arthritis effective 
May 8, 1992 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.105, 3.344 (1998) 

4.  The criteria for a disability rating greater than 10 
percent for spurs in the feet with gouty arthritis to 
September 8, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Code 5284 (1998).   

5.  The criteria for a 10 percent disability rating for spurs 
in the left foot with gouty arthritis from September 9, 1994, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Code 5284 (1998).     

6.  The criteria for a disability rating greater than 10 
percent from September 9, 1994, to September 28, 1995, for 
the right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1998).      

7.  The criteria for a 30 percent disability rating for 
status post triple arthrodesis of the right foot with 
talonavicular arthritis of the right ankle have been met as 
of February 7, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veterans claims for increased ratings are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established service connection for disorders including 
bronchial asthma with COPD, chronic lumbosacral strain, spurs 
in the feet with gouty arthritis in a November 1981 rating 
decision.  The RO rated each disability as 30 percent, 0 
percent, and 10 percent disabling, respectively.  

In February 1992, the veteran submitted a claim for increased 
ratings for these disabilities.  With respect to the asthma, 
he stated that he had three to four attacks per day with 
severe chest pain, weakness, dizziness, and choking.  
Concerning the lumbosacral strain, he related that pain 
radiated from the back to the right leg that increased with 
standing, sneezing, or coughing.  He had had right calf 
numbness.  

Davis Monthan Air Force Based indicated that it had no 
records for the veteran.  

In May 1992, the veteran was afforded a VA examination.  He 
reported that some days he had three or four asthma attacks 
and some days he had none.  He took Methalent and Theo-Dur 
and used oxygen at night.  Examination revealed no evidence 
of cyanosis or clubbing.  He had non-productive cough and 
shortness of breath, even at rest.  The diagnosis was COPD.  
Chest X-rays were normal.  Results of pulmonary function 
tests (PFTs) were interpreted as showing mild restrictive 
disease.  It was noted that the values were not consistent 
with COPD or asthma; the elevated carbon monoxide was 
consistent with smoking.  The report showed a weight of 170 
pounds.  

During the examination, the veteran reported a history of 
gouty arthritis that was getting worse.  On examination, the 
feet appeared normal with good color and pulses.  The 
diagnosis was gouty arthritis of the feet by history.  X-rays 
of the feet showed mild hallux valgus bilaterally and 
evidence of bilateral talar breaking.  There was no evidence 
of erosive arthropathy.  

Finally, the veteran reported having pain in the low back and 
left flank without radiation.  Examination revealed a flat 
back in the lumbar area.  Musculature was good and there were 
no fixed deformities.  The left flank was very tender.  The 
examiner commented that barely touching the skin caused pain, 
which seemed out of proportion.  There was mild kyphosis of 
the back with a flat back in the lumbar area.  There was no 
sciatic tenderness.  Range of motion testing revealed forward 
flexion to 45 degrees, at which the veteran indicated that 
pain was too severe to flex any further.  In addition, 
backward extension was to 10 degrees and lateral flexion and 
rotation were to 30 degrees bilaterally.  There was pain to 
pressure at L3-5.  There were no reflex or sensory deficits.  
The diagnosis was degenerative joint disease (DJD) of the 
lumbosacral spine without radiation.  X-rays of the 
lumbosacral spine showed discogenic degenerative disease at 
L5-S1.  

VA outpatient records dated from January 1991 to October 1992 
were negative for complaints or treatment related to asthma 
with COPD, lumbosacral strain, or gouty arthritis of the 
feet.         

In a January 1993 rating decision, the RO continued the 30 
percent rating for asthma and awarded a 10 percent disability 
rating for chronic lumbosacral strain.  However, the RO 
reduced to 0 percent the rating for spurs in the feet with 
gouty arthritis.  The veteran timely appealed that decision. 

In his March 1993 notice of disagreement, the veteran stated 
that he took Theo-Dur daily for COPD and used a Proventil 
inhaler daily.  He also related that he had arthritis spurs 
in both feet and gouty arthritis throughout his body.  When 
he stood or walked for longer than one hour, his feet, 
ankles, and joints were severely affected, which interfered 
with work, walking, and sleeping.  These statements were 
essentially duplicated in a June 1993 statement from the 
veteran.   

In June 1993, the veteran testified before a member of the 
Board.  He currently worked in the computer industry.  For 
about 22 hours a day, he used a moveable transposable device 
that provided him with oxygen.  He had been using the oxygen 
device since 1987.  It affected his activities at home and at 
work.  He took Theo-Dur and used an inhaler daily.  He was 
unable to work without these medications.  The veteran did 
not work on a full-time basis.  The amount of time away from 
work had increased drastically in the previous two years.  
Symptoms included shortness of breath, wheezing, rales, and 
productive cough.  The fluid was yellowish-green in the 
morning and then cleared during the day.  During the previous 
year, the veteran had an asthma attack that required medical 
attention.  With respect to the lumbosacral spine, the 
veteran testified that he periodically used a brace.  He was 
unable to do any lifting or any work around the house.  He 
was told he had rheumatoid arthritis in the spine.  The 
veteran was unable to bend over and touch his toes.  He could 
not sit for prolonged periods.  He drove with a pillow behind 
his back to help relieve the pain.  He was unable to take 
pain medication and had received outpatient treatment only 
for the back.  Concerning the foot disability, the veteran 
related that, if he stood for 30 to 45 minutes, the next day 
he had swelling and pain in the ankles.  He soaked his feet 
at night but was unable to take any pain medication.  He had 
constant pain located primarily in the ankles.  

After the hearing, the RO obtained additional VA medical 
records, which were generally negative for complaints or 
treatment related to asthma with COPD, lumbosacral strain, or 
the foot disability.  In May 1995, the veteran complained of 
bilateral ankle pain, worse on the right.  Examination 
revealed right ankle dorsiflexion limited to 10 degrees with 
full plantar flexion.  There was pain on subtalar motion and 
at the talonavicular joint.  The left ankle had good motion, 
but had talonavicular tenderness with motion.  X-rays of the 
right foot showed subtalar and talonavicular arthritis.  The 
veteran received an injection of lidocaine.  Notes dated in 
August 1995 indicated that a recent injection into the sub-
talar joint that provided relief for 24 hours.  Examination 
revealed decreased sub-talar motion with pain.  The diagnosis 
was suspected bilateral talocalcaneal coalition.  

In addition, the RO obtained medical records from the Raymond 
W. Bliss Army Community Hospital (RWBACH) dated from April 
1982 to September 1995.  X-rays of the right ankle taken in 
April 1993 showed spurring at the dorsal talonavicular 
articulation.  Notes dated in July 1993 indicated that the 
veteran was a smoker and had a history of COPD.  He used a 
Proventil inhaler.  The veteran complained of shortness of 
breath for one hour and wheezing without chest pain.  
Examination revealed decreased breath sounds.  The assessment 
was COPD.  The physician prescribed an Azmacort inhaler.  The 
veteran returned in September 1994, relating a history of 
foot and ankle pain.  Examination revealed some swelling of 
the right talonavicular joint and decreased sub-talar motion.  
X-rays showed talonavicular arthritis without ankle 
pathology.  The assessment was talonavicular arthritis.  
Notes dated in October 1994 indicated that the veteran 
continued to have right foot pain even with Relafen and 
activity modification.  Outpatient talonavicular fusion was 
planned.  In March 1995, the veteran presented with 
complaints of difficulty breathing.  He had a history of 
asthma, for which he took Theo-Dur and Proventil.  He had 
previously taken prednisone.  Examination revealed audible 
wheezing and decreased breath sounds.  The assessment was 
asthma.  The doctor instructed the veteran to use an 
Albuterol metered dose inhaler.     

In March 1996, the Board remanded the case to the RO for 
additional development.  

In an April 1996 statement, the veteran indicated that he 
received extensive VA treatment for his right foot.  He had 
undergone fusion surgery in September 1995, which did not 
successfully relieve his pain.  He currently walked with a 
cane.  The veteran related that he also had to have surgery 
on the left foot.  He had no roll movement in the foot, only 
up and down motion.  

In connection with the remand, the RO obtained additional VA 
medical records.  In August 1995, the veteran complained of 
bilateral foot pain, increasing with weightbearing.  He 
walked with a cane.  The right foot had maximum pain with 
subtalar motion.  On the left, there was pain with 
dorsiflexion and a talar osteophyte with mild tenderness.  X-
rays showed bilateral talonavicular degenerative arthrosis.  
There was no evidence of talonavicular coalition.  A computed 
tomography (CT) scan performed in September 1995 showed 
talocalcaneal coalition on the left and degenerative changes 
of the talocalcaneal joint on the right.  

On September 28, 1995, the veteran was hospitalized at a VA 
facility for right foot triple arthrodesis.  Weight at 
admission was recorded as 226 pounds.  Prior to discharge, he 
was placed in a short-leg cast and placed on strict non-
weightbearing status for at least six weeks.  Subsequent 
notes showed good progress of bone fusion and wound healing.  
Notes dated in November 1995, when the cast was removed, 
indicated that X-rays showed joint fusion, although the 
talonavicular joint and navicular cuneiform were suspicious.  

Additional VA medical progress notes dated in December 1995 
again questioned the status of the talonavicular joint.  
Notes dated in January 1996 showed that the veteran could 
walk using a cane without any real pain.  Examination 
revealed good ankle motion with subtalar fusion and no 
tenderness.  X-rays showed non-union of the talonavicular 
joint.  Other notes dated in January 1996 indicated that the 
veteran started smoking again and experienced increased 
wheezing.  His weight was recorded as 222 pounds.  The 
physician prescribed a nicotine patch for smoking cessation.  
The notes of the April 1996 follow up visit revealed that the 
veteran was feeling quite well, though he had some wheezing.  
He had completed smoking cessation patches.  His weight was 
recorded as 223 pounds.  VA orthopedic notes from April 1996 
again reflected findings of non-union of the right 
talonavicular joint.  Although the veteran was somewhat 
symptomatic at that site, it was better than before the 
procedure.  X-rays of the left foot taken at this time showed 
no significant changes from films dated in August 1995.  X-
rays of the lumbosacral spine showed continued moderate 
degenerative changes at L5-S1 without significant change from 
films dated in May 1992.  A May 1996 CT scan of the 
lumbosacral spine revealed advanced degenerative changes in 
the L5-S1 disc.  

From August 1996 to October 1996, the veteran was 
hospitalized in a VA facility for an unrelated disorder.  At 
admission, he reported that he had gained 30 pounds in nine 
months due to overeating.  Surgery was pending for 
osteophytes on the left foot as well as for herniated lumbar 
discs.  He had a history of asthma.  His last attack was 
three months before.  He used an albuterol inhaler about six 
times a day.  The veteran reported constant shortness of 
breath and right foot numbness since the September 1995 
surgery.  He had been a smoker for many years.  Examination 
at admission revealed a weight of 229 pounds.  There was mild 
expiratory wheezing bilaterally, noted to have cleared within 
a few days.  Examination of the right ankle revealed mild 
swelling.  The veteran walked with a limp favoring the right 
leg.  Examination of the spine revealed decreased range of 
motion.  Notes dated after admission showed that the veteran 
used a cane to ambulate.  In addition, the veteran reported 
that, since the surgery, his feet were uneven in size.  He 
complained of altered gait and pain and discomfort when 
walking.  

Additional VA records included X-rays of the lumbosacral 
spine taken in October 1996.  These films showed marked 
discogenic degenerative disease of the L5-S1 level without 
evidence of instability or subluxation.  The veteran 
presented in December 1996 relating a history of low back 
pain with left leg radiculopathy.  He complained of low back 
pain and pulling in the buttocks and posterior thigh pain.  
Examination revealed left leg stiffness due to pain.  The 
veteran had difficulty walking on heels and toes.  The low 
back was tender to palpation.  There was some decreased 
sensation in the left posterior thigh.  Motor strength and 
reflexes were normal.  A CT scan showed diffuse DJD.  The 
assessment was left L5 pain with no clear surgical pathology.   

The RO also secured medical records from Marc A. Kaplan, 
D.O., dated in October 1994.  Medical history included COPD 
and arthritis of the feet and spine.  On examination, the 
veterans weight was 226 pounds.  The expiratory phase of 
respiration was slightly increased.  The right ankle was 
fused with lack of motion in the right great toe.  There was 
mild edema in the right foot when compared to the left.  
Examination showed decreased range of motion throughout the 
thoracic and lumbar spines.  Neurological examination was 
negative.  PFT results were interpreted as showing mild 
restrictive airway disease with approximately 10 to 15 
percent improvement with a bronchodilator.  The diagnosis 
included COPD and severe degenerative arthritis of the ankles 
and spine by history.  Dr. Kaplan changed the Proventil 
inhaler to a Maxair Autohaler.  The veteran returned in 
January 1995 with complaints diagnosed as upper respiratory 
infection with asthma exacerbation.   

The veteran underwent a VA orthopedic examination in February 
1997.  He indicated that he was reluctant to undergo surgery 
on the left foot because the right foot had never completely 
recovered.  He had constant pain, worse on the right, but 
even the right foot was better since the surgery.  He had 
problems walking on uneven ground or gravel, negotiating 
stairs or ramps, and squatting.  Walking more than 100 yards 
or standing for any amount of time caused swelling and 
redness.  He took Percodan for pain.  The veteran also 
related having low back pain for many years.  The pain 
radiated into the buttocks but not down the legs.  
Examination revealed a weight of 226 pounds.  The veteran 
limped rather badly with the right foot.  He walked with a 
cane in the right hand and favored the right leg.  The right 
foot was now larger than the left as a result of the surgery.  
The veteran had poor take-off with both feet.  He was unable 
to rise up on toes and bear weight with the right foot and 
could barely heel walk on the right.  There was some numbness 
in the area of the right foot surgery.  Right foot motion was 
recorded as 10 degrees dorsiflexion and 20 degrees plantar 
flexion.  Left foot motion was recorded as 20 degrees 
dorsiflexion and 40 degrees plantar flexion.  The veteran 
complained of pain on motion.  There was no swelling or 
redness.  Current X-rays of the feet showed a stable 
appearance of the right foot arthrodesis and orthopedic 
staples with probably a slight increase in bony 
mineralization.  In addition, there were degenerative changes 
in the bilateral great toe, as well as minimal bunion 
formation.  Examination of the lumbar spine revealed good 
posture with some flattening of the lumbar area.  Range of 
motion testing showed forward flexion to 45 degrees, backward 
extension to 10 degrees, and lateral flexion and rotation to 
20 degrees bilaterally.  The examiner noted that some of the 
limitation of motion was due to the quite large abdomen.  
Straight leg raising was possible to 30 degrees bilaterally.  
Lasegues sign was negative.  There was no sciatic 
tenderness, sensory loss, muscle spasm, or unilateral loss of 
motion.  The examiner commented that the veteran was not seen 
during a flare-up.  There was no evidence of incoordination, 
though the veteran reported that he fatigued easily due to 
back pain.  The examiner suspected that a lot of the problems 
were due to chronic strain from being overweight.  The 
examiner reviewed previous CT scans and X-rays.  The 
diagnosis was as follows: 1) chronic lumbosacral strain, with 
evidence of DJD and degenerative disc disease (DDD) with 
limited motion; the veteran was overweight; 2) status post 
triple arthrodesis, right foot, and fusion between the 
internal cuneiform and navicular, with a complete loss of 
subtalar and mid-tarsal motion, and with limited ankle motion 
indicating probably some DJD of the right ankle; 3) tarsal 
coalition by history, probably congenital, with essentially a 
complete loss of all motion in the subtalar and mid-tarsal 
joints, and with some limitation of motion and probably DJD 
in the left ankle.        

Also in February 1997, the veteran was afforded a VA 
pulmonary examination.  He complained of dyspnea on exertion.  
He was unable to walk up stairs without wheezing.  He also 
had productive cough with clear to yellow mucous.  
Medications included Atrovent, albuterol, and Vanceril 
inhalers.  He felt well on his medications.  Examination 
revealed soft expiratory wheezes.  There was no clubbing, 
cyanosis, or edema.  The examiner noted that chest X-rays in 
September 1995 were normal.  Results of PFTs showed Forced 
Expiratory Volume in one second (FEV-1) of 2.15 (66 percent 
predicted), Forced Vital Capacity (FVC) of 2.99 (67 percent 
predicted), and a ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 72 percent (73 
percent predicted).  The results were interpreted as showing 
borderline restrictive disease.  There was no significant 
response to bronchodilators.  The diagnosis was asthma, which 
the examiner noted was active.  

In a September 1997 rating decision, the RO determined that 
separate ratings for the foot disabilities were in order, 
effective September 9, 1994, the date it determined that 
compensable symptomatology was shown in the right foot.  The 
RO characterized the right foot disability as status post 
triple arthrodesis of the right foot with talonavicular 
arthritis of the right ankle.  It assigned a 10 percent 
rating from September 9, 1994 followed by a period of 
temporary total disability for convalescence.  Effective 
December 1, 1995, the RO assigned a 20 percent disability 
rating.  The RO rated as 0 percent disabling spurs in the 
left foot with gouty arthritis.    

In February 1998, the RO received a report consisting of 
additional review and explanation of the February 1997 VA 
examination.  Specifically, the examiner considered the 
limitation of flexion to be moderate.  Rotation was somewhat 
limited.  Extension was normal and lateral flexion was fairly 
normal.  The examiner opined that the marked discogenic 
disease at L5-S1 mainly caused the limitation of motion, 
though some limitation of motion was probably due to 
excessive weight, particularly forward flexion and rotation.  

In a September 1998 rating decision, the RO awarded a 20 
percent disability rating for chronic lumbosacral strain 
effective from the date of receipt of the February 1992 claim 
for an increase.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. 
§ 4.27 (providing specific means of listing diagnostic code 
for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veterans disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  

Bronchial Asthma with COPD

The veteran seeks entitlement to a rating greater than 30 
percent for bronchial asthma with COPD.  The disability is 
currently rated under Diagnostic Code (Code) 6602, 38 C.F.R. 
§ 4.97.  See 38 C.F.R. § 4.96(a) (specified coexisting 
respiratory disabilities will be assigned a single rating 
that reflects the predominant disability).   

During the pendency of the veterans appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, before October 7, 1996, only 
the previous version of the rating criteria may be applied.  
Thereafter, the version most favorable to the veteran must be 
applied.  

The Board notes that, in its September 1997 rating action, 
the RO applied both versions of the regulations in 
determining that no increase was warranted.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Under the previous version of the rating criteria, a 30 
percent evaluation is assigned when the asthma is moderate, 
with rather frequent asthmatic attacks (separated by only 10-
14 day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is established when the asthma 
is severe, with frequent attacks of asthma (one or more 
attacks weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication, and when 
more than light manual labor is precluded.  Finally, a 100 
percent rating is warranted when the asthma is pronounced, 
manifested by very frequent asthmatic attacks with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Code 6602 (in effect prior to 
October 7, 1996).  

Under the amended version of the rating criteria, a 30 
percent rating is assigned when there is FEV-1 of 56- to 70-
percent predicted; or there is FEV-1/FVC of 56 to 70 percent, 
or; the disability requires daily inhalational or oral 
bronchodilator therapy, or; the disability requires 
inhalational anti-inflammatory medication.  A 60 percent 
rating is in order when there is FEV-1 of 40- to 55-percent 
predicted, or; there is FEV-1/FVC of 40 to 55 percent, or; 
the disability requires at least monthly visits to a 
physician for required care of exacerbations, or; the 
disability requires intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted when there is FEV-1 less than 
40-percent predicted, or; there is FEV-1/FVC less than 40 
percent, or; there is more than one attack per week with 
episodes of respiratory failure, or; the disability requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Code 6602 (in effect as of October 7, 1996). 

The Board will first consider the status of the disability 
according to the rating schedule in effect prior to October 
7, 1996.  Considering the record as a whole, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 30 percent.  In his February 
1992 informal claim, the veteran asserts that he has three to 
four asthma attacks per day.  Although he repeats this 
assertion during the May 1992 VA examination, he conceded 
that some days he had no attacks at all.  Moreover, during 
the August 1996 VA hospitalization, the veteran reported that 
his last attack was three months before.  Medical evidence 
from February 1992 to August 1996 shows four hospital visits 
for asthma-related symptoms.  PFTs from May 1992 and October 
1994 show mild restrictive airway disease only.  The veteran 
reports symptoms including constant shortness of breath, 
wheezing, rales, and cough.  There is no objective evidence 
of cyanosis, clubbing, weight loss, or other severe health 
impairment.  Although the veteran testified in June 1993 that 
he used oxygen almost continually, the medical evidence fails 
to refer to the use of any oxygen device.  Considering the 
variable evidence as to the frequency of asthma attacks and 
the objective evidence showing mild restrictive disease, the 
Board cannot find that the overall disability picture more 
closely resembles the criteria for a 60 percent rating.  
38 C.F.R. § 4.7.   

The evidence concerning the status of the disability as of 
October 7, 1996 consists of the February 1997 VA examination.  
At that time, the veteran complained of dyspnea on minor 
exertion and productive cough.  Results of PFTs were as 
follows: FEV1 of 2.15 (66 percent predicted), FVC of 2.99 (67 
percent predicted), and FEV1/FVC of 72 percent (73 percent 
predicted).  These results generally fall within the criteria 
for a 30 percent evaluation under the amended regulations.  
The veteran continued to use bronchodilators, and was then 
prescribed the corticosteroid inhaler Vanceril.  There is no 
evidence of any use of systemic corticosteroids or monthly 
trips to the doctor for care of asthma exacerbations.  
Therefore, under the amended rating schedule, the Board 
concludes that the disability picture more nearly 
approximates the criteria required for a 30 percent rating as 
of October 7, 1996.  38 C.F.R. § 4.7.  

Moreover, the Board concludes that the disability picture 
more nearly approximates the criteria for a 30 percent rating 
under the previous version of the rating schedule.  38 C.F.R. 
§ 4.7.  Although the veteran reports dyspnea on exertion, 
there is no evidence of the frequency of attacks required for 
the higher rating.  In addition, the veteran indicates that 
he felt well on his medications.  Therefore, neither version 
of the rating schedule is more favorable to the veteran.  

In summary, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
30 percent for bronchial asthma with COPD.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Code 
6602 (1998); 38 C.F.R. § 4.97, Code 6602 (1996).    


Chronic Lumbosacral Strain

The veterans chronic lumbosacral strain is currently 
evaluated as 20 percent disabling under Code 5295.  38 C.F.R. 
§ 4.71a.  A 20 percent evaluation is assigned when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is warranted when the 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaites sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

The evidence reveals subjective complaints of low back pain 
with occasional radiation, variably reported into the right 
leg, left leg, or buttocks.  The pain increased with 
prolonged standing or sitting.  Objectively, the low back is 
tender to palpation.  Lumbar motion is consistently limited 
to 45 degrees on forward flexion, which the February 1997 VA 
examiner characterized as moderate.  There are complaints of 
pain on motion.  Rotation is slightly limited.  X-rays show 
marked discogenic degenerative disease at L5-S1.  The 
examiner later clarified that this limitation of motion was 
mainly caused by DDD.  The evidence is negative for spinal 
deformity, muscle spasm, or unilateral loss of motion.  
Lateral flexion and backward extension were essentially 
normal.  Given the moderate limitation of lumbar spine motion 
due to pain, as well as the absence of the other factors 
associated with severe lumbosacral strain, the Board cannot 
conclude that the disability picture more nearly approximates 
the criteria for a 30 percent rating.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
20 percent for chronic lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5295.    


Ratings for the Foot Disability

The veterans foot disability has been variably rated under 
Code 5015, benign new growths of bones, Code 5017, gout, and 
Code 5284, other foot injuries.  38 C.F.R. § 4.71a.  

Notes to 38 C.F.R. § 4.71a specify that disorders rated under 
Code 5015 will be rated as degenerative arthritis, Code 5003, 
based on limitation of motion of the affected part.  See 
38 C.F.R. § 4.71a, Code 5271.  When limitation of motion is 
noncompensable, Code 5003 provides that a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.45(f) (for the purpose of rating disability 
from arthritis, the ankle is considered a major joint; 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Notes to Code 5003 state that 
ratings based on X-ray findings provided for degenerative 
arthritis are not utilized for disorders listed under Code 
5015.    

Notes also specify that gout will be rated under Code 5002, 
rheumatoid arthritis.  Rheumatoid arthritis may be rated as 
either an active process or chronic residuals.  Ratings based 
on active disease process are evaluated according to 
frequency of exacerbations or impact of the disease on the 
overall health of the veteran.  For chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis, 
the rating is assigned according to the appropriate 
diagnostic codes for the specific joints involved.  See 
38 C.F.R. § 4.71a, Code 5270, ankylosis of the ankle; Code 
5271, limited motion of the ankle; Code 5272, ankylosis of 
the subastragalar or tarsal joint.  As with degenerative 
arthritis, Code 5002 provides for a 10 percent rating for an 
affected joint when limitation of motion is noncompensable 
but objectively confirmed.        

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Additional 
functional loss may be shown by such factors as more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

Under Code 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  A 40 percent evaluation may be awarded 
for actual loss of use of the foot.  See 38 C.F.R. § 4.31 
(where the Schedule does not provide a 0 percent rating, a 0 
percent shall be assigned if the requirements for a 
compensable rating are not met); VAOPGCPREC 9-98 (38 C.F.R. 
§§ 4.40 and 4.45 must be considered if a disability rated 
under Code 5284 involves limitation of motion).

Other potentially applicable diagnostic codes for foot 
disabilities include Code 5273, malunion of the os calcis or 
astragalus, and Code 5283, nonunion or malunion of the tarsal 
bones.  38 C.F.R. § 4.71a.     

1.  Entitlement to a Disability Rating Greater than 10 
Percent for Spurs on the Feet with Gouty Arthritis from 
February 21, 1992 to September 9, 1994, to Include 
Restoration of the 10 Percent Rating Reduced to 0 Percent 
Effective May 8, 1992

Initially, the Board will address the propriety of the 
reduction of the 10 percent rating for the bilateral foot 
disability to a 0 percent (noncompensable) rating.  At the 
time of the February 21, 1992 claim for an increase, the 
disability in question was characterized as spurs on the feet 
with a history of gouty arthritis.  The disability was rated 
as 10 percent disabling under Codes 5015 and 5017.  38 C.F.R. 
§ 4.71a.  In the January 1993 rating decision, the RO 
determined that a reduction to 0 percent (noncompensable) was 
warranted under Codes 5017 and 5284.  38 C.F.R. § 4.71a.  

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).    

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
VA laws and regulations governing disability compensation and 
pension.  38 C.F.R. § 3.105(a).  If a disability rating has 
been continued at the same level for long periods, i.e. five 
years or more, VA is required to afford the veteran a full 
and complete physical examination, the findings from which 
are to be considered in conjunction with the entire record.  
38 C.F.R. § 3.344(a) and (c).  See 38 C.F.R. § 3.951 (ratings 
in effect for 20 years are protected from reduction).  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.105(a).  A reduction may 
be accomplished when the rating agency determines that 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

If, after considering the entire record, doubt remains as to 
the appropriate rating or diagnosis, the rating agency should 
continue the evaluation in effect pending a reexamination at 
a specified future time.  38 C.F.R. § 3.105(b).     

In this case, review of the claims folder reveals that the 
reduction from 10 percent to 0 percent for the disability in 
question effective May 8, 1992, did not affect the veterans 
combined service-connected disability rating and therefore 
did not result in reduction of the actual compensation paid.  
See 38 C.F.R. § 4.25 (combined ratings table).  Thus, the RO 
was not obligated to fulfill the notice requirements set 
forth in VA regulations.  38 C.F.R. § 3.105(e).  

In addition, the claims folder reveals that the 10 percent 
rating for the disability had been in effect since July 1, 
1981.  Therefore, the rating had been in effect for 
approximately 11 years at the time of the reduction.  Thus, 
additional regulatory protections apply.  38 C.F.R. § 
3.105(a), 3.344.  

With respect to the May 1992 VA examination, the Board finds 
that it was not as full and complete as the August 1981 VA 
examination on which the 10 percent rating was originally 
assigned.  Therefore, a reduction may not be authorized on 
that basis.  38 C.F.R. § 3.105(a); Brown v. Brown, 5 Vet. 
App. 413, 419-20 (1993).  The August 1981 VA examination 
included evaluation of range of motion of the joints of the 
lower extremities, tenderness, effusion, and deformity.  The 
examination also included X-rays and laboratory work to 
determine uric acid levels.  However, the May 1992 VA 
examination indicated only that the feet appeared normal and 
had good color and pulses.  X-rays were performed, but there 
were no laboratory tests.  Although the May 1992 VA examiner 
may have considered all the factors addressed in the prior VA 
examination, it is not readily discernable from the 
examination report.  Accordingly, the Board finds that the 
evidence supports restoration of a 10 percent disability 
rating for spurs on the feet with gouty arthritis effective 
May 8, 1992.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 
3.102, 3.105, 3.344.   

Having determined that the evidence supports restoration of 
the 10 percent rating, the Board now turns to the issue of 
entitlement to a disability rating greater than 10 percent 
for spurs of the feet with gouty arthritis from February 21, 
1992 to September 8, 1994.    

The Board agrees with the RO that the bilateral foot 
disability is most appropriately rated by analogy to Code 
5284, other foot injuries.  The evidence of disability during 
this time frame fails to reveal any limited motion, 
ankylosis, or bony malunion or nonunion required by the other 
potentially applicable diagnostic codes.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Boards choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

However, the Board is unable to conclude that the overall 
disability picture more nearly approximates moderately severe 
disability as required for a 20 percent rating under Code 
5284.  38 C.F.R. § 4.7.  In his March 1993 statement and June 
1993 testimony, the veteran indicated that he had constant 
ankle pain, but had pain and swelling in the ankles after 
standing or walking for 30 to 60 minutes.  However, the May 
1992 VA examination report shows a negative physical 
examination.  X-rays from the May 1992 VA examination 
revealed evidence of bilateral talar breaking.  X-rays of the 
right foot taken in April 1993 at the RWBACH showing spurring 
at the dorsal talonavicular articulation.   

Considering each foot, the disability picture for each foot 
does not more nearly approximate moderate disability to 
warrant a separate 10 percent rating.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for spurs on the feet with gouty 
arthritis to September 8, 1994.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5284.       

2.  Entitlement to a Disability Rating Greater than 10 
percent for Spurs in the Left Foot with Gouty Arthritis from 
September 9, 1994.

Effective September 9, 1994, the RO determined that the right 
foot manifested compensable symptomatology on its own.  It 
therefore assigned separate ratings for each foot disability.  
At that time, it assigned a noncompensable rating for the 
spurs in the left foot with gouty arthritis under Code 5017 
and Code 5284.  Because the veteran continued to prosecute 
his claim for an increase, the Board will construe his 
efforts as a claim for an increase from the date of the 
separation of the previously single foot disability.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  

The Board finds that the left foot disability is most 
appropriately rated by analogy to Code 5284, other foot 
injuries.  There is no evidence of limited ankle motion or 
ankylosis of the ankle or tarsal bones.  See Butts, 5 Vet. 
App. at 539.  

Resolving doubt in the veterans favor, the Board finds that 
the evidence supports a disability evaluation of 10 percent 
for the left foot disability.  The Board observes that VA 
outpatient records and the report of the February 1997 VA 
examination show no limitation of ankle motion.  See 
38 C.F.R. § 4.71, Plate II (showing normal range of ankle 
motion).  However, the veteran voices complaints of constant 
ankle pain.  VA outpatient notes dated in March 1995 reveal 
talonavicular tenderness with motion.  August 1995 notes 
indicate the presence of a talar osteophyte with mild 
tenderness and pain with dorsiflexion.  There is radiographic 
evidence of talonavicular arthrosis and talocalcaneal 
coalition.  Considering the objective confirmation bony 
pathology and foot pain on motion, the Board finds that the 
disability picture more nearly approximates the criteria for 
moderate foot disability required for a 10 percent rating 
under Code 5284.  38 C.F.R. § 4.7.  However, the Board does 
not find that the disability sufficient to warrant a rating 
for moderately severe disability, absent some additional 
objective evidence of disability.  Accordingly, the Board 
finds that the evidence supports entitlement to a 10 percent 
disability rating from September 9, 1994, for spurs on the 
left foot with gouty arthritis.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5284.  

3.  Entitlement to a Disability Rating Greater than 10 
percent from September 9, 1994, to September 28, 1995, for 
the Right Foot Disability 

Effective September 9, 1994, the RO rated the right foot 
disability separately from the left foot.  From September 9, 
1994, to September 28, 1995, the date of the veterans 
hospitalization for right foot surgery, the RO rated the 
disability as 10 percent disabling under Code 5270 and Code 
5271.  Again, the Board construes the veterans continued 
efforts as a claim for an increase during this time period.       

Initially, the Board finds that the right foot disability is 
most properly rated under Code 5271, limited ankle motion.  
The evidence shows limitation of motion with arthritic 
changes.  There is no evidence of right ankle ankylosis or 
malunion or nonunion of the tarsal bones.  See Butts, 5 Vet. 
App. at 539.

VA outpatient notes dated in March 1995 show right ankle 
dorsiflexion limited to 10 degrees with full flexion.  See 
38 C.F.R. § 4.71, Plate II.  There is no other specific 
evidence as to range of motion within this time frame.  The 
Board observes that there is addition evidence of functional 
loss, such as objective evidence of pain and swelling at the 
talonavicular joint and pain on motion, as well as X-ray 
evidence of subtalar and talonavicular arthritis and 
degenerative changes of the talocalcaneal joint.  Taken as a 
whole, the Board cannot conclude that the minimal limitation 
of ankle motion combined with the pain and swelling 
approximate the criteria required for a 20 percent rating 
under Code 5271.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
right foot disability from September 9, 1994, to September 
28, 1995.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Code 5271; DeLuca, 8 Vet. 
App. at 206.  

4.  Entitlement to a Disability Rating Greater than 20 
percent from December 1, 1995, for Status Post Triple 
Arthrodesis of the Right Foot with Talonavicular Arthritis of 
the Right Ankle

Following the period of convalescence after the September 28, 
1995 surgery, effective December 1, 1995, the RO awarded a 20 
percent disability rating for the right foot disability, 
characterized as status post triple arthrodesis of the right 
foot with talonavicular arthritis of the right ankle.  The 
rating was established under Code 5270 and Code 5271.   

With respect to the appropriate diagnostic code to apply, the 
Board observes that arthrodesis is surgical fixation of a 
joint by a procedure designed to accomplish fusion of the 
joint surfaces by promoting the proliferation of bone cells.  
Seals v. Brown, 8 Vet. App. 291, 293 (1995) (quoting 
Dorland's Illustrated Medical Dictionary 148 (27th ed. 
1988)).  Therefore, Code 5272, ankylosis of the subastragalar 
or tarsal joint, would be applicable.  However, 20 percent is 
the maximum rating provided under this diagnostic code.  
Although some post-surgical X-rays showed a period of non-
union of the talonavicular joint, the most recent evidence 
shows a solid arthrodesis.  Therefore, the Board finds that 
Code 5283, malunion or non-union of the tarsal or metatarsal 
bones, is not the most fitting diagnostic code.  Therefore, 
considering the whole of the evidence, the Board finds that 
the post-surgical right foot disability is best rated 
according to limitation of motion under Code 5271.  See 
Butts, 5 Vet. App. at 539.  

VA records dated soon after the procedure indicated there was 
good ankle motion, no tenderness, and that the veteran walked 
with a cane without any real pain.  April 1996 notes showed 
that he was still somewhat symptomatic, though better than 
before the surgery.  The August 1996 admission records showed 
mild swelling of the right ankle and limping that favored the 
right leg.  Considering this evidence, the Board finds no 
basis for a rating greater than 20 percent.  38 C.F.R. § 4.7.  

However, the February 1997 VA examination report reveals 
dorsiflexion limited to 10 degrees and plantar flexion 
limited to 20 degrees.  The Board finds that this evidence 
represents marked limitation of ankle motion to satisfy the 
maximum 20 percent disability rating under Code 5271.  
38 C.F.R. § 4.7.  In addition, the Board must also consider 
any additional functional as set forth in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca, 8 Vet. App. at 206.  The evidence shows 
that the veteran walks with a cane and limps favoring the 
right leg.  He complains of constant pain, though somewhat 
better than before the surgery, as well swelling and redness 
with use.  During the examination, the veteran could barely 
heel walk, was unable to rise up on the toes and bear weight, 
and complained of pain on motion testing.  There was no 
objective confirmation of swelling or redness.  Resolving 
doubt in the veterans favor, the Board finds this evidence 
to establish the existence of functional loss in addition to 
the disability evaluated according to limitation of motion.  
Accordingly, the Board finds that the evidence supports 
entitlement to a 30 percent disability rating for status post 
triple arthrodesis of the right foot with talonavicular 
arthritis of the right ankle effective February 7, 1997, the 
date of the VA examination.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5271.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for bronchial asthma with COPD is denied.  

Entitlement to a disability rating greater than 20 percent 
for chronic lumbosacral strain is denied.    

Subject to the laws and regulations governing the payment of 
monetary benefits, restoration of a 10 percent disability 
rating for spurs in the feet with gouty arthritis is granted 
effective May 8, 1992.   

Entitlement to a disability rating greater than 10 percent 
for spurs in the feet with gouty arthritis to September 8, 
1994 is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for spurs in the left foot with gouty arthritis from 
September 9, 1994 is granted.  

Entitlement to a disability rating greater than 10 percent 
from September 9, 1994 to September 28, 1995, for status post 
triple arthrodesis of the right foot with talonavicular 
arthritis of the right ankle is denied.    

Entitlement to a 30 percent disability rating for status post 
triple arthrodesis of the right foot with talonavicular 
arthritis of the right ankle is granted from February 7, 
1997.     



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 6 -


